EXHIBIT 10.59

 

    

MCI WORLDCOM Communications, Inc.

   +1 800 488-6383 (voice)     

22001 Loudoun County Parkway

   +1 703 886-5800 voice)     

Ashburn, VA 20147

   +1 703 886-0600 fax) [GRAPHIC]   

http://www.mci.com

   sales@uu.net

The names, logos, and taglines identifying MCIs products and services are

proprietary marks of MCI WorldCom Communications, Inc. or its

subsidiaries. The names of actual companies and products mentioned in

this Agreement may be the trademarks of their respective owners.

 

MCISM INTERNET DEDICATED OC12 BURSTABLE AGREEMENT

 

Prices above are for service in the contiguous United States, and do not include
any telco line charges, equipment costs, or network applications fees.1

 

Discounted Equipment2 Equipment may be purchased pursuant to the MCI Discounted
Equipment Agreement.

 

Term Commitment3    x Minimum 1-year Term required.        ¨ 2-year
Term        ¨ 3-year Term

 

Payment If a Purchase Order is required, return the PO with this form and
provide PO#:                    

 

Billing Preference    ¨ Bill my existing account number:
                             ¨ Bill to a new account number

 

Service4

--------------------------------------------------------------------------------

   Monthly Fee


--------------------------------------------------------------------------------

   Start-up Charge5


--------------------------------------------------------------------------------

OC12 Burstable6

          WAIVED

x 0 ¨250 Mbps sustained use

   $ 37,500     

¨ 250.01 ¨300 Mbps sustained use

   $ 45,000     

¨ 300.01 - 350 Mbps sustained use

   $ 52,500     

¨ 350.01 ¨400 Mbps sustained use

   $ 60,000     

¨ 400.01 - 450 Mbps sustained use

   $ 67,500     

¨ 450.01 ¨500 Mbps sustained use

   $ 75,000     

¨ 500.01 - 550 Mbps sustained use

   $ 82,500     

¨ 550.01 ¨622 Mbps sustained use

   $ 93,300     

--------------------------------------------------------------------------------

1 Descriptions of the domain name, mail, news services, and other network
applications available in connection with this service, and the pricing and
additional terms applicable to these services, are set forth in the Network
Applications Fee Schedule available at
http://global.mci.com/uunet/terms/netapps/. MCI reserves the right to change the
Network Applications Fee Schedule from time to time, effective upon posting of
the changes to that URL or other notice to Customer.

 

2 MCI is acting only as a reseller with respect to the hardware and software
offered under this Agreement (¨Equipment ¨, which was manufactured by a third
party (¨Manufacture¨ MCI will provide first-level support for Equipment, but
will not repair or replace Equipment. Customers use of the Equipment is subject
to the terms and conditions of the Manufacturers end user agreement. Should
Customer purchase Equipment from MCI, MCI will ship the current MCl-tested
version of the Equipment to the Customer.

 

3 Discount applicable only to Monthly Fee. At the conclusion of the Term
Commitment, this Agreement shall continue in effect on a month-to-month basis at
the same prices in effect during the previous Term, and may be canceled only by
60 days ¨ advance written notice. The Term Commitment shall begin as of the date
on which a MCI hub and a functioning telephone circuit are prepared to route IP
packets to Customers site (“Service Activation Date”). In some instances, the
telco line provider may impose a minimum term on the telco line that is longer
than the Term of this Agreement. If Customer has MCI contract for the telco line
on behalf of Customer, and Customer discontinues service prior to the
fulfillment of the minimum term on the telco line, MCI may charge Customer early
termination penalties imposed by the telco line provider.

 

4 While Customer can resell Internet connectivity, Customer cannot resell the
service in its entirety to another person or entity without the express prior
written consent of MCI. If Customer resells Internet connectivity to end users,
Customer is responsible for: (i) providing the first point of contact for end
user support inquiries; (ii) providing software fulfillment to end users; (iii)
running its own primary and secondary domain name service (¨DNS¨) for end users;
(iv) registering end users ¨domain names; (v) using BGP routing to the MCI
Network, if requested by MCI; (vi) collecting route additions and changes, and
providing them to MCI; and (vii) registering with the appropriate agency all IP
addresses provided by MCI to Customer that are allocated to end users.

 

5 To ensure proper installation, MCI will order all telco lines. A $500
surcharge applies to Customer-ordered lines. Installation may be scheduled
between the hours of 8AM and 7PM ET Monday through Friday (excluding holidays).
If Customer requires installation outside of these hours MCI will charge an
additional $500 fee.

 

6 With OC12 Burstable service, Customer receives full OC12 access to the MCI
Network and can burst to the full 622 Mbps at any tine. Monthly billing is based
on the burstable service level selected by Customer. If Customers sustained use
level (95th percentile traffic sampling rate) during any month exceeds Customers
then-current burstable service level, Customers burstable service level may be
upgraded by MCI and the monthly billing adjusted accordingly. Customer may
downgrade to a lower burstable service level if Customers sustained use level is
at or below such burstable service level for at least two consecutive months and
Customer thereafter notifies MCI in writing of the requested downgrade.

 



--------------------------------------------------------------------------------

GENERAL TERMS AND CONDITIONS

 

1. Customer acknowledges that this Agreement is between Customer signing this
Agreement and MCI WORLDCOM Communications, Inc. (“MCI”), on behalf of itself and
its affiliates and successors. MCI exercises no control over, and accepts no
responsibility for, the content of the information passing through MCI’s host
computers, network hubs and points of presence (the ¨MCI Network¨) EXCEPT AS
EXPRESSLY SET FORTH IN SECTION 7 BELOW, MCI (a) MAKES NO WARRANTIES OF ANY KIND,
WHETHER EXPRESS OR IMPLIED, FOR THE SERVICES AND EQUIPMENT IT IS PROVIDING, AND
(b) DISCLAIMS ANY WARRANTY OF TITLE, MERCHANTABILITY, NON-INFRINGEMENT OR
FITNESS FOR A PARTICULAR PURPOSE Use of any Information obtained via the MCI
Network is at Customers own risk. MCI specifically denies any responsibility for
the accuracy or quality of information obtained through its services. MCI shall
not be liable for any delay or failure in performance due to Force Majeure,
which shall include without limitation acts of God, earthquake, labor disputes,
changes in law, regulation or government policy, riots, war, fire, epidemics,
acts or omissions of vendors or suppliers, equipment failures, transportation
difficulties, or other occurrences which are beyond MCIs reasonable control.

 

2 All use of the MCI Network and the service must comply with the then-current
version of the MCI Acceptable Use Policy (“Policy”) which is made a part of this
Agreement and is available at the following URL
http://global.mci.com/uunet/terms/aup/. MCI reserves the right to amend the
Policy from time to time, effective upon posting of the revised Policy at the
URL or other notice to Customer. MCI reserves the right to suspend the service
or terminate this Agreement effective upon notice for a violation of the Policy.
Customer agrees to indemnify and hold harmless MCI from any losses, damages,
costs or expenses resulting from any third party claim or a allegation (
“Claim”) arising out of or relating to use of the service, including any Claim
which, if true, would constitute a violation of the Policy.

 

3. NEITHER PARTY SHALL BE LIABLE FOR ANY INDIRECT, INCIDENTAL SPECIAL, PUNITIVE
OR CONSEQUENTIAL DAMAGES THAT ARISE OUT OF OR RELATE TO THIS AGREEMENT OR THE
SERVICE PROVIDED HEREUNDER, INCLUDING WITHOUT LIMITATION ANY SUCH DAMAGES FOR
LOSS OF DATA RESULTING FROM DELAYS, NON-DELIVERIES, MISDELIVERIES OR SERVICE
INTERRUPTIONS. Notwithstanding anything to the a contrary stated in this
Agreement, Customers sole remedies for any claims relating to this service or
the MCI Network are set forth in Section 7 below.

 

4. Any Internet Protocol numbers (IP Numbers¨) assigned to Customer by MCI in
connection with the service shall be used only in connection with the service.
In the event Customer discontinues use of a service for any reason a this
Agreement expires or is terminated for any reason, Customers right to use the IP
Numbers shall terminate.

 

5. Payment is due 30 days after date of invoice. Accounts are in default if
payment is not received within 30 days after date of invoice. If payment is
returned to MCI unpaid Customer is immediately in default and subject to a
returned check charge of $25 from MCI. Accounts unpaid 30 days after date of
invoice may have service interrupted or terminated. Such interruption does not
relieve Customer of the obligation to pay the Monthly Fee. Only a written
request to terminate Customers service relieves Customers of the obligation to
pay the Monthly Fee. Accounts in default are subject to an interest charge on
the outstanding balance of the lesser of 1.5% per month or the maximum rate
permitted by law. Customer agrees to pay MCI its reasonable expenses, including
attorney and collection agency fees, incurred in enforcing its rights under this
Agreement. Prices are exclusive of any taxes which may be levied or assessed
upon the Equipment or services provided hereunder. Any such taxes shall be paid
by Customer. If Customer is exempt from otherwise applicable taxes, Customer
must submit its tax identification number and exemption certificate at the same
time it submits this Agreement.

 

6. Billing for MCI service will commence as of the Service Activation Date. The
Start-up Charge is invoiced upon acceptance of this Agreement by MCI. Charges
for Equipment shall be invoiced upon shipment Service is invoiced monthly in
advance, and may be canceled only by 60 days advance Witte_ notice. In the event
of early cancellation of a Term Commitment Customer will be required to pay (a)
100% of MCIs standard Monthly Fee for each month remaining in the first year of
the Term Commitment; (b) 75% of MCIs standard Monthly Fee for each additional
month remaining in the Term Commitment and (c) early termination penalties (if
any) imposed by the telco line provider. MCI reserves the right to change the
rates by notifying Customer 60 days in advance of the effective date of the
change.

 

7. The Service Level Agreement (SLA) for this service, which is made a part of
this Agreement, is set forth at http://global.mci.com/uunet/terms/sla/ and
applies only to customers agreeing to a Term Commitment of at least one year.
MCI reserves the right to amend the SLA from time to time effective _____
posting of the revised SLA to the URL or other notice to Customer, provided,
that in the event of any amendment resulting in a material reduction of the SLAs
service levels or credits, Customer may terminate this Agreement without penalty
by providing MCI written notice of termination during the 30 days following
notice of such amendment. The SLA sets forth Customers sole remedies for any
claim relating to this service or the MCI Network, including any failure to meet
any guarantee set forth in the SLA MCIs records and data shall be the basis for
all SLA calculations and determinations. Notwithstanding anything to the
contrary, the maximum amount of credit in any calendar month under the SLA shall
not exceed the Monthly Fee and/or Start-up Charge which, absent the credit,
would have been charged for MCI service that month (collectively the [¨MCI
Fees¨] provided, that the maximum amount of credit for failure to meet the
Availability Guarantee shall not exceed the sum of (a) the MCI Fees, plus (b)
the telephone company line charge which, absent the credit, would have been
charged for such month.

 

8. Neither party may use the other partys name, trademarks, tradenames or other
proprietary identifying symbols without the prior written approval of the other
party. Neither party may assign this Agreement or any of its rights hereunder
without the prior written consent of the other party, which consent shall not be
unreasonably withheld; provided that MCI may assign this Agreement or any of its
rights hereunder to an affiliate or successor without Customer’s written
consent. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy granted hereby or by law.

 

9. MCIs affiliates a subcontractors may perform some or all of MCIs duties
and/or obligations hereunder.

 

10. This Agreement supersedes all previous and contemporaneous written and oral
representations, understandings or agreements related to the subject matter
herein and shall prevail notwithstanding any variance with terms and conditions
of any order submitted. Acceptance of this Agreement by MCI may be subject, in
MCIs absolute discretion, to satisfactory completion of a credit check
Activation of service shall indicate MCI’s acceptance of this Agreement.

 

AGREED AND ACCEPTED BY CUSTOMER:

        Signature:  

/s/ Andy Sivell

     

Company Name:

 

Knology

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

Print Name:

 

Andy Sivell

     

Address:

 

1241 OG Skinner Dr

Title:

 

VP Network OPS

           

Date:

 

6-11-03

     

Telephone

 

706-645-8168 Fax 706-643-5388

 

2